Citation Nr: 1115505	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  08-13 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a low back disability, claimed as secondary to service-connected residuals of a compound fracture of the right tibia and fibula.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk

INTRODUCTION

The Veteran served on active duty from December 1964 to December 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Hartford, Connecticut, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In December 2007, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.  

In November 2009, the Board granted the petition to reopen the claim for service connection for a low back disability and remanded the claim for service connection, on the merits, to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claim (as reflected in a December 2010 supplemental statement of the case) and returned the matter on appeal to the Board for further consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  There is no competent, probative (persuasive) evidence of a leg length discrepancy related to the Veteran's service-connected compound fracture of the right tibia and fibula, as alleged.

3.  No low back disability was shown during service or for many years after service, and the most persuasive, competent opinion on the question of whether there exists a medical nexus between current low back disability and service-connected residuals of a compound fracture of the right tibia and fibula, weighs against the claim.
CONCLUSION OF LAW

The criteria for service connection for a low back disability, claimed as secondary to residuals of a compound fracture of the right tibia and fibula, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an October 2006 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection for a low back disability, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The June 2007 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the October 2006 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, and the reports of  March 2002, June 2003, November 2003, May 2007, and February 2010 VA examinations.  Also of record and considered in connection with the appeal is the transcript of the Veteran's December 2007 DRO hearing, along with various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  [Parenthetically, the Board notes that, effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  However, given the basis of the denial, as noted below, any further discussion of the amendment is unnecessary.]

Service connection may be presumed, for certain chronic diseases, such as arthritis, which develop to a compensable degree (10 percent for arthritis) within a prescribed period after discharge from service (one year for arthritis), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).  

III.  Background

The Veteran asserts that he has a 2.25cm leg length discrepancy due to his service-connected compound fracture of the right tibia and fibula, and that this condition caused his current low back disability.

The Veteran's service treatment records reflect treatment for a compound fracture of the right tibia and fibula following a motorcycle accident in November 1966.  No back injury or pain was noted in conjunction with the compound fracture and no leg length discrepancy was noted in the service treatment records.  

A July 1967 treatment records noted that the Veteran's legs were the same length following his right leg injury.  A May 1968 treatment report noted some body irregularity of the right tibia and fibula.  However, there was no measurable shortening of the right leg.  A May 1973 medical record revealed "no shortening present".  

There is no documented medical evidence of a back disability until November 2001 and no evidence of a leg length discrepancy until June 2003.  

VA treatment records from November 2001 reflect that the Veteran slipped on wet leaves and fell, injuring his back.  He subsequently experienced back pain, right foot drop, and underwent an operation to repair a herniated disc.  The treatment records indicate that the Veteran received strength training for his right foot drop and resulting abnormal gait.

The Veteran underwent a VA bones examination in March 2002.  The Veteran denied any consistent back pain prior to his November 2001 injury and noted that he had seen a chiropractor on 2 occasions for back strain since leaving service.  The examiner also noted that there were no records of post-service evaluation for chronic right leg or ankle pain.  The Veteran reported a history of physically intensive jobs after service.  Magnetic resonance imaging (MRI) of the spine revealed marked disc height associated with degenerative disc disease.  The impression was status post L5, right side hemilaminectomy and discectomy for a large herniated disc.  The examiner stated that it was difficult to determine the etiology of the Veteran's back condition and noted that the degenerative disc findings were considered part of the normal aging process, therefore, the Veteran's back problems were more likely due to his history of physical work.  In an April 2002 addendum opinion, the examiner noted that the Veteran had chronic right ankle pain and an abnormal gait since service.  Therefore, he concluded that it was "possible" that the Veteran's chronic right ankle pain and change of gait contributed to the Veteran's disability by placing stress on the Veteran's back.  He attributed 50 percent of the Veteran's back disability to his service-connected condition.  

On examination in June 2003, supine position measurement revealed a 2.25cm leg length discrepancy, with the right leg being shorter than the left leg.  The examiner concluded that the Veteran's low back disability was more likely than not a residual of his right leg condition, and the subsequent spine malalignment.

In an August 2003 letter, Dr. H. C. stated that the Veteran had a 2.25cm leg length discrepancy.

An August 2003 letter from Dr. V. C. stated that the Veteran had a leg length discrepancy since the 1960's, which was never corrected.  The physician opined that it was possible for a leg length discrepancy to contribute to or accelerate lumbar disc degeneration and disc herniation.

A November 2003 VA examination revealed no significant leg length discrepancy.  On examination, the reported leg length discrepancy was less than 1cm.  X-rays revealed old united fractures at the right distal tibia and fibula with minimal valgus angulation.  The impression was an unremarkable right ankle.  The examiner noted that there were many possible anatomical and functional causes of a leg length discrepancy and that x-ray of the right lower extremity did not reflect a malunion of the compound fracture of the right tibia and fibula.  He therefore concluded it was not likely that the Veteran's service-connected right leg injury was the cause of his leg length discrepancy.  

In May 2007, x-rays revealed an old healed fracture of the right distal tibia and fibula.  The examiner noted that superimposed acute pathology was not demonstrated.  On examination, there was no evidence of right leg shortening.  The examiner concluded that any residuals of the Veteran's in-service fracture were "negligible".  

A December 2007 letter from a medical assistant noted that leg length discrepancy is sometimes a contributing factor in disc herniation.

A December 2007 letter from the Veteran's chiropractor noted that he treated the Veteran for low back pain following a vehicle accident in 2003.  He opined that the Veteran's leg length discrepancy placed stress on the spine and predisposed the Veteran to low back conditions.

A May 2008 letter from Dr. E. C. stated that the Veteran had a leg length discrepancy since the 1960's and the condition possibly contributed to accelerating his lumbar disc degeneration and herniation.

The Veteran was afforded a VA examination in February 2010 to determine the etiology of his low back disability.  The examiner noted that there was no evidence of low back pain or disability until 2001, following the Veteran's slip and fall.  The examiner stated that although a leg length discrepancy of 2.25cm was noted in some of the recent treatment records, it was of unknown origin and not recorded in any medical records during service or at any time until 2003.  The impression was L4-5 diskectomy/hemilaminectomy following a November 2001 injury and resulting in right foot drop.  The examiner concluded that the Veteran's herniated disc was more likely a result of his fall in November 2001 and less likely a result of his service-connected injury.  The examiner further noted that there was no evidence to support a finding that the Veteran's degenerative disc changes were related to a leg length discrepancy or to service-connected compound fracture of the right tibia and fibula.  

IV.  Analysis

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for service connection for a low back disability, claimed as secondary to service-connected residuals of a compound fracture of the right tibia and fibula, rated as 20 percent disabling, must be denied. 

The evidence of record clearly establishes that the Veteran has a current low back disability, as reflected, for example, in the February 2010 VA examination report.  However, the record simply fails to establish that his low back disability is medically related to service-connected residuals of a compound fracture of the right tibia and fibula.

As noted, the first post-service medical evidence of a low back disability is a November 2001 VA treatment report.  The impression was disc herniation following a slip and fall.  Here, the post-service evidence reflects no documented indication of a low back disability for nearly 34 years after active military service.  Clearly, such time period is well beyond the presumptive period for establishing service connection for arthritis as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.  The Board also points out that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

As noted, the Veteran has asserted that his low back disability is due to a leg length discrepancy.  He has claimed that his leg length discrepancy is due to his service-connected compound fracture of the right tibia and fibula and that the condition has existed since service.

The Board points out that a layperson is competent to report on matters observed or within his or her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran is also competent to testify about observable symptoms or injury residuals.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, the Veteran is competent to report a continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370 (2002).  However, a layperson is not competent to render a diagnosis requiring medical expertise.  In this case, the Veteran is not shown to possess the training or expertise to diagnose a leg length discrepancy during service.  Moreover, the medical evidence directly contradicts the Veteran's assertions.  The Veteran's statements that he had had back pain since service are simply not credible and thus have no probative value. Service treatment records and medical records from shortly after discharge note no shortening of the Veteran's right leg.  Additionally, the November 2003, May 2007, and February 2010 VA examiners concluded that there was no leg length discrepancy related to the Veteran's service-connected compound fracture of the right tibia and fibula.  

The Board also notes that the record contains conflicting medical opinions on the question of whether the Veteran's current low back disability is related to his service-connected residuals of a compound fracture of the right tibia and fibula.  On one hand, the June 2003 VA examiner, Dr. V. C., Dr. E. C., E. M. (chiropractor), and C. C. (medical assistant), noted that it was possible to attribute part of the Veteran's current low back disability to the leg length discrepancy allegedly associated with his service-connected compound fracture of the right tibia and fibula.  The March 2002 VA examiner concluded that the Veteran's chronic right ankle pain and abnormal gait were possibly 50 percent responsible for his current low back disability.  On the other hand, the February 2010 VA examiner opined that the Veteran's current low back disability was not related to service-connected residuals of a compound fracture of the right tibia and fibula.  Additionally, the November 2003 examiner noted that the Veteran's leg length discrepancy was minor and not likely related to his service connected disability and the May 2007 VA examiner stated that there was no leg length discrepancy related to service.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).   

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  See also Obert v. Brown, 5 Vet. App. 30 (1993); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

As indicated, several medical professionals have attributed the Veteran's current low back disability to a leg length discrepancy, allegedly due to service-connected disability.  However, as noted, there is no evidence of a leg length discrepancy in the Veteran's service treatment records and there are no post-service medical records reflecting any leg length discrepancy until 2003, nearly 36 years after service.  Significantly, none of the medical professionals that attributed the Veteran's low back disability to a leg length discrepancy provided any rationale for how the leg length discrepancy was related to the Veteran's service-connected disability.  Rather, the physicians appear to rely solely on the Veteran's report that his leg length discrepancy is associated with his service-connected disability, which, as explained above, does not constitute competent, probative evidence on this point.  Moreover, other medical evidence of record disputes the finding that there is a leg length discrepancy related to the Veteran's service-connected compound fracture of the right tibia and fibula.  The service treatment records reported no shortening of the right leg following treatment for the compound fracture.  The November 2003 VA examiner noted no reason to attribute any leg length discrepancy to the Veteran's service-connected compound fracture of the right tibia and fibula, stating that there was no malunion of the fracture and that a leg length discrepancy can be attributable to a number of causes.  Furthermore, the May 2007 VA examiner did not find any evidence of extremity shortening on examination.  The Board points out that, as a medical opinion can be no better than the facts alleged by a veteran, an opinion based on an inaccurate factual premise-here, a leg length discrepancy related to the Veteran's service-connected compound fracture of the right tibia and fibula-has little, if any, probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993; Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 177, 180 (1993).  Additionally, the medical professionals offer no explanation as to how the leg length discrepancy caused the Veteran's current low back disability and the opinions are full of speculative language, such as "possibly" and "sometimes".  For the foregoing reasons, the Board is affording these opinions little probative weight. 

Regarding the March 2002 VA examiner's opinion, he initially stated that the Veteran's degenerative changes were consistent with normal aging and not likely related to his service-connected disability.  In an April 2002 addendum opinion, he stated that he "believes" chronic ankle pain and change in gait can lead to degenerative disc disease and it was "possible" that 50 percent of the Veteran's condition was attributable to his service-connected disability.   However, the examiner also noted previously that it was "very difficult" for him to determine whether the Veteran's low back disability was related to his service-connected compound fracture.  Moreover, there is no record of chronic ankle pain and abnormal gait for many years after service.  Abnormal gait and right foot drop was noted following the Veteran's November 2001 disc herniation.  Thus, the Board is affording this opinion little probative weight.

By contrast, the Board finds most probative the opinion of the February 2010 VA examiner on the medical nexus question.  The February 2010 VA examiner provided an opinion that there was no evidence of a low back disability in service and that the Veteran's current low back disability is not caused by or a result of his service-connected compound fracture of the right tibia and fibula.  The Board notes that the examiner rendered this opinion after thoroughly reviewing the claims file and medical records and examining the Veteran.  Importantly, the examiner provided a rationale for his opinion; stating that there was no evidence of any back disability until the Veteran's slip and fall in November 2001.  He also stated that no leg length discrepancy was noted until 2003 and there was no basis for contributing such discrepancy to the Veteran's in-service injury.  Moreover, the opinion is supported by other evidence of record.  Specifically, there is no medical evidence of a low back disability until the Veteran's slip and fall in November 2001 and there is no evidence of a leg length discrepancy until 2003.  The February 2010 opinion is also consistent with the findings of the November 2003 and May 2007 VA examiners, who concluded (based on x-ray results) that the Veteran's leg length discrepancy was not due to his service-connected compound fracture.  Further, the examiner noted that there is medical controversy regarding whether or not a lower extremity length discrepancy has any effect of the back.  Thus, the most persuasive, competent opinion on the question of etiology of current low back disability weighs against the claim.

Furthermore, as regards any direct assertions by the Veteran and/or his representative that there exists a medical nexus between current low back disability and service-connected compound fracture of the right tibia and fibula, the Board finds that such assertions provide no basis for allowance of the claim.  The matter of medical etiology of current low back disability is a matter within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his representative are not shown to be other than laypersons without the appropriate training and expertise, neither is competent to render a probative opinion on the medical matter on which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for a low back disability, claimed as secondary to service-connected residuals of a compound fracture of the right tibia and fibula, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a low back disability, claimed as secondary to residuals of a compound fracture of the right tibia and fibula, is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


